Citation Nr: 1331479	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  13-19 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether new and material evidence has been received to support a claim of entitlement to service connection for hearing loss.


REPRESENTATION

Veteran represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Newark, New Jersey.  

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2012).  

The claims file reflects that the Veteran's claim to reopen his claim for service connection for hearing loss was denied in an October 2011 rating decision.  In April 2012, the Veteran filed a Notice of Disagreement (NOD).  The Board refers to the Veteran's NOD which states: 

Furthermore, I reported hearing loss to the Veteran Administration in 1971 and along with hearing loss was ringing in my ears.  This was over forty years ago, tinnitus was never even discussed during my veteran evaluation at that time in 1971.  My claim still stands as I first submitted that my hearing loss and tinnitus is direct correlation of my active duty in the Navy. (Emphasis added).


The Board finds that the April 2012 NOD constituted a disagreement not only with the Veteran's RO rating decision on entitlement to service connection for tinnitus, but also the RO decision on whether new and material evidence was submitted to reopen the Veteran's claim for service connection for hearing loss.  To date, the Veteran has not been issued a Statement of the Case (SOC) for his claim to reopen his previously denied claim for service connection for hearing loss.  See 38 C.F.R. §§ 20.200, 20.201, 20.202.  Under the circumstances the Board has no discretion and must remand these matters for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

With regards to the issue of entitlement to service connection for tinnitus, this issue is being held in abeyance pending the completion of the requested development on whether new and material evidence has been received to support a claim of entitlement to service connection for hearing loss, discussed above.  The Board notes that in the Veteran's September 2012 VA examination for tinnitus the examiner draws a correlation between the Veteran's hearing loss and tinnitus.  Thus, the Board considers the two issues inextricably intertwined because a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources.  Henderson v. West, 12 Vet. App. 11, 20 (1998), Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain any unassociated VA or private medical records that may exist or are otherwise identified by the Veteran.

2. After the above development has been completed, the AMC/RO should issue the Veteran and his representative a Statement of the Case (SOC) on whether new and material evidence has been received to support a claim of entitlement to service connection for hearing loss.  The Veteran should also be advised that, for the Board to have jurisdiction in the matter, he must file a timely substantive appeal responding to the SOC.  

3. Once the above-requested development has been completed, review the claims folder and readjudicate the issue of service connection for tinnitus.  If any benefit sought on appeal remains denied, the Veteran should be provided with an SSOC.  After the Veteran is afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHEAL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


